UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7695



ROY GAREY LINDSEY,

                                             Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner, South Carolina
Department of Corrections; W. WALLACE, Warden,
CCI; JOYCE E. BROWN, Deputy Warden, CCI;
WARREN KOESTNER, Classification Caseworker,
CCI; SERGEANT FOSTER, Warden, CCI; JAMES
HARVEY, Regional Administrator, HQ, SCDC; EARL
BROWN, Deputy Warden, CCI; AARON J. KELLY,
Classification Caseworker, CCI; SAMMIE BROWN,
Director of Classification, HQ, SCDC; ALDEAN
HENLEY,   Classification    Caseworker,   PCI;
MATTHEW OGUNSILE, Head Classification Offi-
cial, PCI; C.L. BROCK, Deputy Warden, PCI;
S.R. WITKOWSKI, Warden, PCI; D.F. DEASE,
Regional Administrator, Appalachian Regional
Office, SCDC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. William B. Traxler, Jr., District
Judge. (CA-94-291-0-21BD)

Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

Roy Garey Lindsey, Appellant Pro Se. Raymon E. Lark, Jr., BELSER,
LEWIS, ROGERS & LARK, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Lindsey v. Evatt,

No. CA-94-291-0-21BD (D.S.C. Sept. 26, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2